Citation Nr: 0936666	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a right knee 
disability

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an upper 
respiratory condition.

6.  Entitlement to a compensable disability rating for a left 
knee disability, prior to September 28, 2007.

7.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability, as of December 1, 2007.

8.  Entitlement to a compensable disability rating for a 
fracture of the second metacarpal of the left hand.

9.  Entitlement to a compensable disability rating for a non-
ossifying fibroma of the left femur.

10.  Entitlement to a compensable disability rating for a 
fracture of the nasal septum.

11.  Prior to September 28, 2007, entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which found that no new and material evidence had 
been presented in order to reopen the Veteran's claim for 
entitlement to service connection for a right knee condition, 
denied service connection for bilateral hearing loss, 
tinnitus, an upper respiratory condition, denied compensable 
disability ratings for chondromalacia of the left knee, a 
fracture of the second metacarpal of the left hand, a non-
ossifying fibroma of the left femur and a fracture of the 
nasal septum, and denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  In a November 2007 rating decision, 
the RO granted a temporary evaluation of 100 percent for the 
Veteran's service-connected left knee disability, based upon 
surgical or other treatment necessitating convalescence.  The 
Veteran's disability rating for his left knee was to return 
to a noncompensable disability rating following the period of 
convalescence.  In July 2008, the RO granted a 10 percent 
disability rating for the Veteran's left knee disability 
following his period of convalescence.  As this rating does 
not represent the highest possible benefit, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issues of entitlement to service connection for a right 
knee disability, bilateral hearing loss, tinnitus, and upper 
respiratory condition, entitlement to a compensable 
disability rating for a left knee disability, prior to 
September 27, 2007, entitlement to a disability rating in 
excess of 20 percent for a left knee disability, as of 
December 1, 2007, entitlement to a compensable disability 
rating for a fracture of the second metacarpal of the left 
hand and entitlement to a compensable disability rating for a 
non-ossifying fibroma of the left femur are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 1988 rating decision, the RO denied entitlement 
to service connection for a right knee disability; the 
Veteran did not file a timely notice of disagreement (NOD), 
and this decision is final.

2.  Evidence added to the record since the July 1988 rating 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the Veteran's service-connection claim for a 
right knee disability.

3.  The Veteran's fracture of the nasal septum is not 
manifested by a 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side. 

4. Prior to September 28, 2007, the evidence of record 
demonstrates that the Veteran's multiple non-compensable 
service connected disabilities clearly interfere with his 
normal employability.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
July 1988 rating decision sufficient to reopen the Veteran's 
claim for service connection for a right knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for a compensable disability rating for a 
fracture of the nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.31, 4.97, Diagnostic Code 
6502 (2008).    

4. Prior to September 28, 2007, the schedular criteria for a 
compensable evaluation based on multiple non-compensable 
service connected disabilities are met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In terms of the Veteran's claims to reopen entitlement to 
service connection for a right knee disorder and for 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities, prior to 
September 28, 2007, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in September 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's Travel Board hearing transcript and lay statements 
have been associated with the record.  The appellant was 
afforded VA medical examinations in October 2006 and December 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a right 
knee disability.  As noted above, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

The Veteran's claim for service connection for a right knee 
disability was denied in a July 1988 rating decision.  It was 
determined that a disability of the right patella had not 
been shown on examination.  The Veteran did not file a timely 
NOD, and this decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  The Veteran filed to reopen this claim in 
June 2006 and has perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in January 2005.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The relevant evidence received since the July 1988 rating 
decision which supports reopening the Veteran's claim for 
service connection for a right knee disorder includes a 
written report dated in December 1986 from the Naval Hospital 
at Camp Lejeune, North Carolina, which shows that the Veteran 
was considered unable to fulfill his duties as an active duty 
member due to his severe bilateral chondromalacia, an August 
1995 VA examination report which reflects that the Veteran 
was diagnosed with bilateral chondromalacia, an August 1998 
VA medical record showing a diagnosis of bilateral 
chondromalacia and an August 2002 private medical record 
reflecting the private physician's diagnosis of arthritis of 
the knees.  This evidence is new, since it is not redundant 
of any other evidence previously considered.  The Board finds 
that this evidence is also material in that it supports an 
unestablished fact necessary to substantiate the claim for 
service connection for the Veteran's right knee disorder, in 
that is shows a diagnosis of chondromalacia patella of the 
right knee upon his discharge from service and since his 
discharge.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  Accordingly, the appellant's service-connection 
claim for a right knee disorder is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

Increased Disability Rating - fractured nasal septum

At the aforementioned hearing, the Veteran testified that he 
had breathing problems in his nose, which may have been hay 
fever congestion, but had been present since his time on 
active duty and had gotten worse.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's service-connected fracture of the nasal septum 
is rated under Diagnostic Code 6502, pertaining to deviation 
of the nasal septum, which provides that a maximum 10 percent 
disability rating is warranted for traumatic deviation of the 
nasal septum with fifty percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Code 6502.  

In every instance where the Rating Schedule does not provide 
a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

VA medical records show that the Veteran has undergone 
treatment for allergies and upper respiratory infections for 
which he has been provided with an inhaler; the Board notes 
that the Veteran has a separate claim for an upper 
respiratory condition which is being remanded in this 
decision.  In terms of his nasal fracture, however, there is 
no evidence that the Veteran has any blockages in his nasal 
cavity or any other residuals as a result of his service-
connected fracture of his nasal bone.   As such, a 
compensable disability rating for the Veteran's fracture of 
the nasal septum is not warranted under Diagnostic Code 6502.  
38 C.F.R. § 6502 (2008).

In order to afford the Veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes for disabilities of 
the nasal bone.  Diagnostic Code 6504 pertains to loss of 
part of the nose or scars; however, there is no evidence that 
that the Veteran's fracture of his nasal bone has resulted in 
loss of part of his nose, and there is no evidence of any 
scars.  38 C.F.R. § 4.97, Diagnostic Code 6504 (2008).  The 
Board notes that the criteria for the other Diagnostic Code 
which pertain to disabilities of the nose and throat include 
symptoms which are related to respiratory issues.  There is 
no evidence that the Veteran's fracture of his nasal bone has 
caused any respiratory symptoms and the Veteran has a current 
claim for a respiratory condition on appeal.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 to 6524 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the criteria are met for a 
noncompensable disability rating for the Veteran's service-
connected fracture of his nasal bone.  Hart, supra.

In addition, there is no evidence of record that the 
Veteran's service-connected nasal fracture causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  Thus, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 percent 
for the Veteran's service-connected fracture of the nasal 
bone.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Prior to September 28, 2007, a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities

When a veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
Rating Schedule, the rating agency is authorized to apply a 
10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

In considering all of the evidence under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is entitled to a 10 percent evaluation for his non-
compensable service connected disabilities.  In this case, 
the Veteran's non-compensable disabilities are chondromalacia 
of the left knee, a fracture of the second metacarpal of the 
left hand, a non-ossifying fibroma of the left femur and a 
fracture of the nasal septum.  A VA examination in October 
2006 reflects that the Veteran's service-connected 
chondromalacia of the left knee had significant effects on 
his occupation, and that it caused increased absenteeism.  He 
had decreased mobility, problems with lifting and carrying 
and decreased strength.  The Board finds that this meets the 
criteria for a 10 percent disability rating under 38 C.F.R. 
§ 3.324.   

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).  The Board notes 
that the Veteran was awarded a compensable disability rating 
for his left knee as of September 28, 2007.  Therefore, his 
claim for a 10 percent disability rating based on multiple 
noncompensable disability ratings is moot as of this date.




ORDER

As new and material evidence has been presented, the claim 
for entitlement to service connection for a right knee 
disorder is reopened.  To this extent, the appeal is granted.  

A compensable disability rating for a fracture of the nasal 
septum is denied.

A 10 percent evaluation based on multiple noncompensable 
service-connected disabilities, prior to September 28, 2007, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

As an initial matter, at his hearing, the Veteran indicated 
that his right knee disability is secondary to his service-
connected left knee disability.  The Veteran has not been 
informed about what he would need to show to establish 
service connection on a secondary basis, to include as due to 
aggravation.  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310 (2008).  When aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
Veteran must be provided with this notice.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
It appears that the Veteran's service treatment records are 
not complete.  His separation Reports of Medical History and 
Examination are not part of the claims file.  On remand, 
these records should be obtained.

At his hearing, the Veteran testified that he sought 
treatment at the Denver VA medical center (VAMC) shortly 
following service.  He indicated he was seen for hearing loss 
and an upper respiratory condition.  He reported that he 
underwent pulmonary function testing at the Denver VAMC and 
that he was provided with inhalers for his respiratory 
condition.  He also indicated that he has been receiving 
ongoing treatment, to include further pulmonary function 
tests, at the Kansas City and Wichita, Kansas VAMCs.  Medical 
records showing treatment at the Wichita VAMC from July to 
November 2007 are part of the claims file; however, the 
pulmonary function test results are not part of these records 
and, as the Veteran has indicated that he is in receipt of 
ongoing treatment at these VAMCs, the Board finds that 
additional treatment records should be sought.  The Veteran 
also indicated, at his hearing, that he has received ongoing 
treatment from private physicians for a variety of his 
claimed conditions, to include his knees, hand, and hearing 
loss.  Records from A. P. M., M.D. from August 2002 are part 
of the claims file; however, as the Veteran testified he has 
undergone more recent treatment from this private physician, 
the Board finds that current treatment records should be 
obtained from the private physician's the Veteran mentioned 
at his hearing.  

The Board finds that several of the Veteran's claims warrant 
VA examinations in order to adequately fulfill the duty to 
assist.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R.§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In terms of the Veteran's right knee disorder, new evidence 
has been presented which suggests that the Veteran had a 
right knee disorder when leaving the military.  In addition, 
the Veteran has contended that his right knee disorder is 
secondary to his left knee disability.  As such, an 
orthopedic examiner should comment on whether the Veteran's 
current right knee disorder is related to service or to his 
service-connected left knee disability.

With regard to the Veteran's claim for entitlement to service 
connection for a hearing loss and tinnitus, the Veteran has 
contended that he was exposed to artillery fire while in the 
service as a gunsmith, and that they did not always wear 
hearing protection.  The Veteran's Form DD 214 confirms this 
duty.  Audiological examination reports from the Veteran's 
active duty do not reflect a hearing loss; however, these 
were performed several years prior to the Veteran's 
discharge.  Hearing loss is a disorder for which presumptive 
service connection is available, if manifested within one 
year of his discharge.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the audiological examiner should opine as the 
whether the Veteran has a current hearing loss that is due to 
service or manifested within one year after his discharge.  
In addition, the examiner should comment on whether the 
Veteran has tinnitus which began during or is related to 
service. 

With regard to the Veteran's claim for service connection for 
an upper respiratory condition, the Veteran has indicated 
that he sought treatment immediately following service and 
that he was provided with an Albuterol inhaler.  VA treatment 
records reflect that the Veteran has been diagnosed with 
asthma, upper respiratory infections and seasonal allergies, 
and that he currently uses inhalers.  In addition, the 
Veteran has undergone pulmonary function tests.  Upon remand, 
the respiratory examiner should provide an opinion as to 
whether the Veteran's upper respiratory condition began 
during service or is etiologically related to service. 

With regard to the Veteran's claims for increased ratings for 
his service-connected left knee disability, fracture of the 
second metacarpal of the left hand and non-ossifying fibroma 
of the left femur, the orthopedic examiner should comment on 
the current nature and severity of these disabilities, 
including whether there is any weakness and pain on use as it 
relates to limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, with regard to the 
Veteran's increased rating claims, consideration should be 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found, for the relevant appeals period. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the appellant a 
corrective notice pursuant to 38 C.F.R. 
§ 3.310 (2008), that informs the Veteran 
of the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation in 
accordance with the holding in Allen, 
supra.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should request from the 
National Personnel Records Center (NPRC), 
the service department and any other 
source referred by NPRC, for the 
Veteran's complete service treatment 
records, to include his separation 
Reports of Medical History and 
Examination.  If the NPRC and the service 
department are unable to supply the 
requested information, that should be 
noted, along with information as to where 
such records might otherwise be located.

3.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for the remaining issues 
on appeal.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  In particular, the 
AOJ should attempt to obtain treatment 
records from the Denver VAMC following 
the Veteran's separation from service in 
April 1987, and from the VAMC's in 
Wichita and Kansas City, Kansas.  In 
addition, the AOJ should attempt to 
obtain the records from the private 
physicians the Veteran referred to at his 
hearing, Dr. A.P.M. and Dr. C.  If 
records are unavailable, please have the 
provider so indicate.  

4.  The AOJ should make arrangements for 
the Veteran to be afforded orthopedic, 
audiological and respiratory 
examinations, by appropriate specialists, 
to determine whether the Veteran's right 
knee disability, hearing loss, tinnitus 
or upper respiratory condition are the 
result of any incident in service or 
began to manifest during service and to 
determine the current nature and severity 
of the Veteran's service-connected left 
knee disability, fracture of the second 
metacarpal of the left hand and non-
ossifying fibroma of the left femur.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) the current diagnosis 
of the Veteran's right knee disorder, (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's right knee disorder is a result 
of any incident in service or began to 
manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way, (3) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's right knee disorder is 
proximately due to or related to the 
Veteran's service-connected left knee 
disability and whether his service-
connected left knee disability has 
aggravated his right knee disability 
beyond the natural progression of the 
illness, and (4) if arthritis is found in 
the Veteran's right knee, whether it 
manifested within one year of the 
Veteran's discharge from service.  

In addition, the orthopedic examiner 
should assess the nature and severity of 
the Veteran's service-connected left knee 
disability, fracture of the second 
metacarpal of the left hand and non-
ossifying fibroma of the left femur in 
accordance with the latest AMIE worksheet 
for rating disabilities of the knee, 
finger and thigh.  

The audiologist should provide detailed 
clinical findings as to whether the 
Veteran has a hearing loss or bilateral 
tinnitus and, if so, is it at least as 
likely as not (50 percent or more 
probability) that his hearing loss or 
tinnitus (1) began, or was incurred, 
during his active military service due to 
noise exposure or acoustical trauma, or 
to his in-service head trauma; (2) was 
manifested within one year of discharge 
from active military service; or (3) is 
due to intervening post-service noise 
exposure or acoustical trauma.  

The respiratory examiner should offer an 
opinion as to (1) the current diagnosis 
of the Veteran's respiratory disorder, 
and (2) whether it is at least as likely 
as not (50 percent or more probability) 
that the Veteran's respiratory disorder 
is a result of any incident in service or 
began to manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way. 

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2008).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


